DANIEL, Chief Judge.
James W. Nash appeals from the judgment and sentence entered following a jury’s verdict of guilty on four counts of lewd assault upon a child1 and one count of *1196sexual battery.2 We find merit only in his assertion that the trial court erred in ordering him to pay costs without affording him prior notice or a hearing concerning his ability to pay such costs.
The record indicates that the trial court ordered Nash to pay approximately $225 in costs. This was done without giving him prior notice or a hearing concerning his ability to pay such costs. The state concedes this was error. See Harriel v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988). Accordingly, the order of costs is quashed and this matter remanded to the trial court for reimposition of costs after proper notice and hearing. Camp v. State, 536 So.2d 369 (Fla. 5th DCA 1988); Morgan v. State, 527 So.2d 968 (Fla. 5th DCA 1988).
Judgment and sentence AFFIRMED; costs QUASHED; REMANDED.
COBB and GOSHORN, JJ., concur.

. § 800.04, Fla.Stat. (1987).


. § 794.011(2), Fla.Stat. (1987).